



COURT OF APPEAL FOR ONTARIO

CITATION: Baines v. Linett & Timmis, 2014 ONCA 888

DATE: 20141210

DOCKET: C58605

Weiler, Feldman and Benotto JJ.A.

BETWEEN

Eleanor Denise Baines

Appellant/Plaintiff

and

Linett
    & Timmis

Barristers &
    Sollicitors

Respondent/Defendant

Eleanor Denise Baines, acting in person

Bruce Hutchison, for the respondent

Heard and released orally: December 8, 2014

On appeal from the judgment of Justice Paul M. Perell of
    the Superior Court of Justice, dated March 27, 2014.

ENDORSEMENT

[1]

Ms. Baines sued her former solicitors in negligence. The firm brought a
    summary judgment motion to have her action dismissed. The motion was granted. Ms.
    Baines appeals and raises three grounds of appeal.

1)

She alleges she was denied procedural fairness in the summary judgment
    hearing.

2)

She submits that the issue of whether the firm was retained on a
    contingency basis or a fee basis was not
res judicata
and the motions
    judge erred in holding that it was.

3)

She submits that the motions judge erred in dismissing her claim for
    professional negligence against the law firm and that there are credibility
    issues that raise a genuine issue for trial.

[2]

In relation to the first issue, procedural fairness, Ms. Baines had
    written out her oral argument and proposed to read it to the motions judge. Instead,
    he adjourned court, read it, and then proceeded to ask her questions about it.
    Ms. Baines submits that by proceeding in this fashion the motions judge denied
    her the opportunity to refer to her references and that the questions asked by
    the motions judge did not follow the sequence they would have followed had she
    been permitted to argue orally and she was not able to answer as effectively. We
    see no merit in this ground of appeal. Ms. Baines did not object to the motions
    judges suggestion at the time. In response to the motions judges questions
    she made oral submissions and had the opportunity to build on her written
    submissions. There was no procedural unfairness.

[3]

In relation to the second issue, the retainer dispute, Ms. Baines agreed
    to settle the firms claim for fees, subject to a claim for solicitors
    negligence. Justice Codes order says, the herein settlement resolves the fees
    disputeand that issue is now
res judicata
. That order was not
    appealed. Therefore, Ms. Baines claim for repayment of legal fees is barred 
    either by the settlement contract or the doctrine of
res judicata
.

[4]

The final issue is whether the motions judge erred in dismissing Ms.
    Baines negligence claim against the respondent law firm. One of the
    requirements of a negligence action is that the plaintiff show that it is
    foreseeable that she will suffer injury, namely, damages. Ms. Baines alleges negligence
    by her law firm. After discharging her lawyers, Ms. Baines refused a subsequent
    offer of $100,000 to settle her tort claim. At trial, the jury awarded $2000
    each for her pecuniary and non-pecuniary damages. On the motion, she was unable
    to put forward evidence that her lawyers alleged negligence years earlier in
    prosecuting her claim was the basis for the jurys award. The motions judge did
    not err in granting summary judgment.

[5]

Accordingly the appeal is dismissed.

[6]

With respect to costs, the appellant is on social assistance. Her
    impecuniosity is conceded by the respondent although costs are requested. In
    the particular circumstances of this case, we have decided to exercise our
    discretion to award no costs.

K.M.
    Weiler J.A.

K.
    Feldman J.A.

M.L.
    Benotto J.A.


